Citation Nr: 1337991	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from December 1980 to June 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2008 and December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified that he underwent annual physical examinations during the period from 1995 to 2005 in conjunction with his employment as a long-distance truck driver.  The examination reports are potentially relevant to the claims of service connection for low back and left knee disabilities.  

Since the issuance of the statement of the case in April 2010, the Veteran has submitted additional medical evidence that has not been considered by the RO consideration.  

The additional evidence includes a statement of Dr. McQ. that the left knee disability was more than likely a result of the Veteran favoring his service-connected right knee.  The VA examinations did not address the relationship if any between the service-connected right knee disability and the left knee disability.


On VA examination in November 2009, the VA examiner was unable to find any record of the vehicle accident in service.  The service treatment records include an entry in July 1984 that documents that the Veteran was involved in a vehicle accident following which he complained of low back pain and myofascial strain was noted.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the Veteran must be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf employment physicals from 1995 to 2005.   

2.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current disability of the low back, if any, is related to the documented inservice complaints of back spasms in June 1982 or to low back pain and myofascial syndrome following a vehicle accident in July 1984?  

The Veteran's file must be made available to the VA examiner for review.  



3.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran to determine:   

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that:  

a).  A current left knee disability is related to the Veteran's complaint in service in April 1995 that his knees swelled on occasion; or, in the alternative,  

b).  A current left knee disability is caused by or aggravated by the service- connected right knee disability. 

The term "aggravation" means a permanent increase in severity of the left knee disability, that is, worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.  

The Veteran's claim file must be made available to the VA examiner for review. 

4.  Following completion of the above development, readjudicate the claims, including secondary service connection for a left knee disability.  





If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case that includes consideration of all relevant evidence received since the statement of the case in April 2010 and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


